175 F. Supp. 2d 1380 (2001)
In re AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE CO. INDUSTRIAL LIFE INSURANCE LITIGATION.
No. 1429.
Judicial Panel on Multidistrict Litigation.
November 21, 2001.
*1381 BEFORE: WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.

TRANSFER ORDER
WILLIAM TERRELL HODGES, Chairman.
This litigation currently consists of the thirteen actions listed on the attached Schedule A and pending in six federal districts as follows: five actions in the Middle District of Georgia, four actions in the Southern District of Mississippi, and one action each in the Southern District of Alabama, the Southern District of Florida, the Eastern District of Louisiana, and the Middle District of Tennessee.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by defendant American General Life and Accident Insurance Company for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of Louisiana. Plaintiffs in one Southern District of Mississippi action oppose transfer of their action, as do plaintiffs in the Middle District of Tennessee and Southern District of Alabama actions.
On the basis of the papers filed and hearing session held, the Panel finds that the thirteen actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the District of South Carolina will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve allegedly discriminatory practices by the defendant insurance company in selling and marketing certain industrial life insurance policies. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
In selecting the District of South Carolina as transferee district, we observe that the districts with pending actions and the location of the defendant give this litigation a Southern tilt. Accordingly, we have selected a transferee district in the Southern United States and are assigning this litigation to a judge with a caseload burden relatively favorable to accepting this assignment and before whom 28 related actions are currently pending.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A are transferred to the District of South Carolina and, with the consent of that court, assigned to the Honorable Cameron McGowan Currie for coordinated or consolidated pretrial proceedings.

SCHEDULE A
MDL-1429  In re American General Life & Accident Insurance Co. Industrial Life Insurance Litigation
Southern District of Alabama

Katrina Rhodes v. American General Life & Accident Insurance Co., et al., C.A. No. 2:01-99
Southern District of Florida

*1382 Edith C. Mack, et al. v. Independent Life & Accident Insurance Co., et al., C.A. No. 0:00-6718
Middle District of Georgia

Nadine Bridges v. American General Life & Accident Insurance Co., C.A. No. 1:01-80

Curtis Bridges v. American General Life & Accident Insurance Co., C.A. No. 1:01-81

Diane Bridges v. American General Life & Accident Insurance Co., C.A. No. 1:01-82

Charles Bridges, Jr. v. American General Life & Accident Insurance Co., C.A. No. 1:01-83

Charlie Bridges, Sr. v. American General Life & Accident Insurance Co., C.A. No. 1:01-84
Eastern District of Louisiana

Jeannette L. Smith v. American General Life & Accident Insurance Co., C.A. No. 2:00-2565
Southern District of Mississippi

Maude Graham, et al. v. American General Life & Accident Insurance Co., et al., C.A. No. 4:00-214

Thelma L. Gales v. American General Life & Accident Insurance Co., et al., C.A. No. 5:01-13

Cammie E. Hutcherson v. American General Life & Accident Insurance Co., C.A. No. 5:01-14

Hazel Doss, et al. v. American General Life & Accident Insurance Co., et al., C.A. No. 5:01-83
Middle District of Tennessee

John Earl Marshall, et al. v. American General Life & Accident Insurance Co., et al., C.A. No. 3:01-551
NOTES
[1]  The defendant has advised the Panel of 30 additional related actions pending as follows: 28 in the District of South Carolina, one in the Northern District of Mississippi, and one in the Southern District of Mississippi. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425,435-36 (2001).